       Case 1:16-cv-05713-LTS-GWG Document 15 Filed 04/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
AMINAH L. MAJIED,                                                      :
                                                                       :
                                    Plaintiff,                         :      16-CV-5713 (JMF)
                                                                       :
                  -v-                                                  :   MEMORANDUM OPINION
                                                                       :       AND ORDER
NEW YORK CITY DEPARTMENT OF EDUCATION :
et al.,                                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, District Judge:

        On February 11, 2020, pro se Plaintiff filed a motion seeking to vacate the Court’s

judgment and order entered on January 10, 2018, and January 8, 2018, respectively. See ECF

No. 41 (“Mot.”); see also ECF Nos. 39 & 40. Defendants oppose the motion. See ECF No. 44.

Although Plaintiff was invited to file a reply, see ECF No. 44, she did not.

        For the reasons set forth in Defendants’ letter, Plaintiff’s motion is DENIED. In

particular, Plaintiff’s motion — liberally construed as a motion pursuant to Rule 60 of the

Federal Rules of Civil Procedure and filed more than two years after the Court granted

Defendants’ motions to dismiss and sua sponte dismissed Plaintiff’s remaining claims — is

untimely. Fed. R. Civ. P. 60(c)(1) (“A [motion to vacate] must be made within a reasonable

time,” and for the reasons cited in Plaintiff’s motion, “no more than a year after the entry of

judgment or order”). Even if the motion were timely filed, Plaintiff does not provide a

compelling reason for the Court to overturn its previous orders or disrupt the finality of its

judgment. Indeed, Plaintiff’s motion is devoid of any indication that she possesses new,

previously undiscoverable facts that would support a new filing; the facts that she does cite
       Case 1:16-cv-05713-LTS-GWG Document 15 Filed 04/21/20 Page 2 of 2



predate the Court’s decision or otherwise have no bearing on the issues addressed in the Court’s

previous orders. Nor does she show that the Court made any errors of law. See, e.g., Kotlicky v.

U.S. Fidelity & Guar. Co., 817 F.2d 6, 9 (2d Cir. 1987) (“Generally, courts require that the

evidence in support of the motion to vacate a final judgment be highly convincing, that a party

show good cause for the failure to act sooner, and that no undue hardship be imposed on other

parties.” (internal quotation marks and citations omitted)).

        Accordingly, Plaintiff’s motion is denied with prejudice. This Court certifies, pursuant

to Title 28, United States Code, Section l915(a)(3), that any appeal from this Memorandum

Opinion and Order would not be taken in good faith, and in forma pauperis status is thus denied.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk of Court is directed to mail a copy of this Memorandum Opinion and Order to

Plaintiff.

        SO ORDERED.

Dated: April 21, 2020                              __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge
